—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered March 31, 1997, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree (two counts), criminal possession of a controlled substance in the seventh degree, and criminally using drug paraphernalia in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Alexander, 176 AD2d 947; People v Harvey, 175 AD2d 138). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The Supreme Court providently exercised its discretion when it Ordered the defendant to be removed from the courtroom (see, People v Byrnes, 33 NY2d 343), after he ignored the court’s numerous admonitions not to interrupt the proceedings.
The comments made by the prosecution during summation were either fair comment on the evidence or were harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Acevedo, 156 AD2d 569).
The defendant’s remaining contentions are without merit. Joy, J. P., S. Miller, Friedmann and Florio, JJ., concur.